OPINION OF THE COURT
Per Curiam.
By opinion and order dated January 27, 1997 (229 AD2d *282148), this Court suspended the respondent from the practice of law for one year based upon discipline imposed upon her in the District of Columbia. By further decision and order dated April 6, 2001, the Grievance Committee was authorized to institute and prosecute a second disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Samuel Greenstein, as Special Referee, to hear and report.
The petitioner served the respondent with a petition, dated April 19, 2001, containing two charges of professional misconduct against her. The charges emanate from the respondent filing notices of entry of appearance with the Board of Immigration Appeals in four matters while she was a suspended attorney, and failing to cooperate with the petitioner’s investigations.
Although personally served with the petition on April 25, 2001, the respondent failed to serve an answer within the time directed by this Court’s order dated April 6, 2001, or to request an extension of time in which to do so. The respondent is, therefore, in default, and the charges against her must be deemed established. Although served with the motion for a default judgment on May 18, 2001, the respondent has not submitted any reply.
Under the circumstances, the petitioner’s motion is granted on the respondent’s default, the charges of the petition are deemed admitted, and the respondent is disbarred.
Bracken, P. J., O’Brien, Ritter, Santucci and Schmidt, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon her failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sylvia Anita Ryan, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sylvia Anita Ryan is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) ap*283pearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.